Exhibit 10.3.3

 

LITHIA MOTORS, INC.

RESTRICTED STOCK UNIT AGREEMENT

(20[__] Long-term Performance-vesting) ($[____] EPS Award)

 

This Restricted Stock Unit Agreement (“Agreement”) is entered into pursuant to
the 2013 Amended and Restated Stock Incentive Plan (the “Plan”) adopted by the
Board of Directors and Shareholders of Lithia Motors, Inc., an Oregon
corporation (the “Company”), as amended from time to time. Unless otherwise
defined herein, capitalized terms in this Agreement have the meanings given to
them in the Plan. Any inconsistency between this Agreement and the terms and
conditions of the Plan will be resolved in favor of the Plan. Compensation paid
pursuant to this Agreement is intended to qualify as performance-based
compensation under Section 162(m) of the Internal Revenue Code of 1986 (the
“Code”).

 

 

“Recipient”

[ ]

    Number of Restricted Stock Units (“RSUs”) [ ]     “Date of Grant” 
[________], 20[___]

                              

 

1.            GRANT OF RESTRICTED STOCK UNIT AWARD

 

1.1     The Grant. The Company hereby awards to Recipient and Recipient accepts
the RSUs specified above on the terms and conditions set forth in this Agreement
and the Plan (the “Award”). Each RSU represents the right to receive one share
of Class A Common Stock of the Company (a “Share”) on the Settlement Date (as
defined in Section 1.4 of this Agreement), subject to the terms of this
Agreement and the Plan.

 

1.2     Forfeiture; Vesting.

 

(a)     Forfeiture. The RSUs are subject to forfeiture in accordance with the
performance criteria specified in Section 1.2(b) of this Agreement. On March 15,
20[___], any RSUs that are not vested will be forfeited.

 

(b)     Vesting. Subject to the continued employment of Recipient with the
Company or any Subsidiary, the RSUs shall vest, and no longer be subject to
forfeiture, on the date that the Committee certifies that the Company’s Pro
Forma EPS (as defined in Section 1.2(c)) for the Company’s most recently
completed fiscal year met or exceeded $[____] (the “EPS Threshold”).

 

(c)     Calculation of Pro Forma EPS. “Pro Forma EPS” means the Company’s
consolidated diluted income (loss) per share, as set forth in the audited
consolidated statement of income for the Company and its subsidiaries for the
fiscal year, excluding non-operational transactions or disposal activities, for
example:

 

i.     asset impairment and disposal gain;

ii.     gains or losses on the sale of real estate or stores;

iii.     gains or losses on equity investment; and

iv.     reserves for real estate leases, Company-owned service contracts (e.g.,
lifetime oil), and legal matters; and

v.     related income tax adjustments.

 

 
 

--------------------------------------------------------------------------------

 

 

As soon as practicable after each fiscal year, the Director of Internal Audit of
the Company shall calculate the Pro Forma EPS, and shall submit those
calculations to the Committee. At or prior to the regularly scheduled meeting of
the Committee held in the first fiscal quarter, the Committee shall certify in
writing (which may consist of approved minutes of the meeting) the Pro Forma EPS
attained for the prior fiscal year. No Shares or other amounts shall be
delivered or paid unless the Committee certifies the Pro Forma EPS. The
Committee may reduce the amount of the compensation payable upon the attainment
of the performance goals based on such factors as it deems appropriate,
including subjective factors.

 

1.3     Clawback. If the Company’s financial statements are restated within
three years after it is determined that the EPS Threshold has been met or
exceeded, the EPS for the applicable period shall be recalculated (the resulting
number, the “Recalculated EPS”) based on the Company’s restated financial
statements. If the Recalculated EPS is less than the EPS calculated before the
Company’s financial statements were restated, Recipient shall repay to the
Company (a) the number of Shares calculated by subtracting the number of Shares
Recipient would have received based on the Recalculated EPS from the number of
Shares Recipient received (the “Excess Shares”) and (b) any dividend paid on the
Excess Shares (the “Excess Dividends”). If any Excess Shares are sold by
Recipient before the Company’s demand for repayment (including any Shares
withheld for taxes under Section 4 of this Agreement), in lieu of repaying the
Company the Excess Shares that were sold Recipient shall repay to the Company
100% of the proceeds of such sale or sales. The Committee may, in its sole
discretion, reduce the amount to be repaid by Recipient to take into account the
tax consequences of such repayment for Recipient.

 

If any portion of the Excess Shares and Excess Dividends was deferred under the
RSU Deferral Plan effective January 1, 2012 (the “Deferral Plan”), that portion
shall be recovered by canceling the amounts so deferred under the Deferral Plan
and any dividends or other earnings credited under the Deferral Plan with
respect to such cancelled amounts. The Company may seek direct repayment from
Recipient of any Excess Shares, Excess Dividends and proceeds not so recovered
and may, to the extent permitted by applicable law, offset such amounts against
any compensation or other amounts owed by the Company to Recipient. In
particular, such amounts may be recovered by offset against the after-tax
proceeds of deferred compensation payouts under the Company’s Deferred
Compensation Plan or the Company’s Supplemental Executive Retirement Plan at the
times such deferred compensation payouts occur under the terms of those plans.
Amounts that remain unpaid for more than 60 days after demand by the Company
shall accrue interest at the rate used from time to time for crediting interest
under the Deferred Compensation Plan.

 

1.4     Settlement of RSUs. There is no obligation for the Company to make
payments or distributions with respect to RSUs except, subject to the terms and
conditions of this Agreement, the issuance of Shares to settle vested RSUs after
the applicable Vesting Date. The Company’s issuance of one Share for each vested
RSU (“Settlement”) may be subject to such conditions, restrictions and
contingencies as the Committee shall determine. Unless receipt of the Shares is
validly deferred pursuant to the Deferral Plan, and except as otherwise provided
in any Amended Employment and Change in Control Agreement between the Company
and Recipient (as the same may be amended and/or restated from time to time),
RSUs shall be settled as soon as practicable after they have vested (the date of
Settlement, the “Settlement Date”), but in no event later than March 15 of the
calendar year following the calendar year in which the RSUs vested.
Notwithstanding the foregoing, the payment dates set forth in this Section 1.4
have been specified for the purpose of complying with the short-term deferral
exception under Code Section 409A, and to the extent payments are made during
the periods permitted under Code Section 409A (including applicable periods
before or after the specified payment dates set forth in this Section 1.4), the
Company shall be deemed to have satisfied its obligations under the Plan and
shall be deemed not to be in breach of its payment obligations hereunder.

 

 

1.5     Termination of Recipient’s Employment; Extended Leave of Absence. If
Recipient’s employment is terminated for any reason, including a voluntary or
involuntary termination, or upon Recipient’s death, Disability or retirement,
any unvested RSUs will be forfeited. If Recipient is on unpaid leave for more
than six months, any unvested RSUs will be forfeited.

 

 
 

--------------------------------------------------------------------------------

 

 

2.            REPRESENTATIONS AND COVENANTS OF RECIPIENT

 

2.1     No Representations by or on Behalf of the Company. Recipient is not
relying on any representation, warranty or statement made by the Company or any
agent, employee or officer, director, shareholder or other controlling person of
the Company regarding the RSUs or this Agreement.

 

2.2     Tax Considerations. The Company has advised Recipient to seek
Recipient’s own tax and financial advice with regard to the federal and state
tax considerations resulting from Recipient’s receipt of the Award, vesting of
the Award and Recipient’s receipt of the Shares upon Settlement of the vested
portion of the Award. Recipient understands that the Company, to the extent
required by law, will report to appropriate taxing authorities the payment to
Recipient of compensation income upon the grant, vesting and/or Settlement of
RSUs under the Award and Recipient shall be solely responsible for the payment
of all federal and state taxes resulting from such grant, vesting and/or
Settlement.

 

2.3     Agreement to Enter into Lock-Up Agreement with an Underwriter. Recipient
understands and agrees that whenever the Company undertakes a firmly
underwritten public offering of its securities, Recipient will, if requested to
do so by the managing underwriter in such offering, enter into an agreement not
to sell or dispose of any securities of the Company owned or controlled by
Recipient, including any of the RSUs or the Shares, provided that such
restriction will not extend beyond 12 months from the effective date of the
registration statement filed in connection with such offering.

 

3.            GENERAL RESTRICTIONS OF TRANSFERS OF RSUS

 

3.1     No Transfers of RSUs. Recipient agrees for himself or herself and his or
her executors, administrators and other successors in interest that none of the
RSUs, nor any interest therein, may be voluntarily or involuntarily sold,
transferred, assigned, donated, pledged, hypothecated or otherwise disposed of,
gratuitously or for consideration.

 

3.2     Award Adjustments. The number of RSUs granted under this Award shall, at
the discretion of the Committee, be subject to adjustment under the Plan in the
event the outstanding shares of Common Stock are hereafter increased, decreased,
changed into or exchanged for a different number or kind of shares of Common
Stock or for other securities of the Company or of another corporation, by
reason of any reorganization, merger, consolidation, reclassification, stock
split up, combination of shares of Common Stock, or dividend payable in shares
of Common Stock or other securities of the Company. If Recipient receives any
additional RSUs pursuant to the Plan, such additional (or other) RSUs shall be
deemed granted hereunder and shall be subject to the same restrictions and
obligations on the RSUs as originally granted as imposed by this Agreement.

 

3.3     Invalid Transfers. Any disposition of the RSUs other than in strict
compliance with the provisions of this Agreement shall be void.

 

4.            PAYMENT OF TAX WITHHOLDING AMOUNTS. To the extent the Company is
responsible for withholding income taxes, Recipient must pay to the Company or
make adequate provision for the payment of all Tax Withholding. If any RSUs are
scheduled to vest during a period in which trading is not permitted under the
Company’s insider trading policy, to satisfy the Tax Withholding requirement,
Recipient irrevocably elects to settle the Tax Withholding obligation by the
Company withholding a number of Shares otherwise deliverable upon vesting having
a market value sufficient to satisfy the statutory minimum tax withholding of
Recipient. If the Company later determines that additional Tax Withholding was
or has become required beyond any amount paid or provided for by Recipient,
Recipient will pay such additional amount to the Company immediately upon demand
by the Company. If Recipient fails to pay the amount demanded, the Company may
withhold that amount from other amounts payable by the Company to Recipient.

 

 
 

--------------------------------------------------------------------------------

 

 

5.            MISCELLANEOUS PROVISIONS

 

5.1          Amendment and Modification. Except as otherwise provided by the
Plan, this Agreement may be amended, modified and supplemented only by written
agreement of all of the parties hereto.

 

5.2     Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by Recipient
without the prior written consent of the Company.

 

5.3     Governing Law. To the extent not preempted by federal law, this
Agreement and the rights and obligations of the parties hereunder shall be
governed by and construed in accordance with the internal laws of the State of
Oregon applicable to the construction and enforcement of contracts wholly
executed in Oregon by residents of Oregon and wholly performed in Oregon. Any
action or proceeding brought by any party hereto shall be brought only in a
state or federal court of competent jurisdiction located in the County of
Multnomah in the State of Oregon and all parties hereto hereby submit to the in
personal jurisdiction of such court for purposes of any such action or
procedure.

 

5.4      Arbitration. The parties agree to submit any dispute arising under this
Agreement to final, binding, private arbitration in Portland, Oregon. This
includes not only disputes about the meaning or performance of this Agreement,
but disputes about its negotiation, drafting, or execution. The dispute will be
determined by a single arbitrator in accordance with the then-existing rules of
arbitration procedure of Multnomah County, Oregon Circuit Court, except that
there shall be no right of de novo review in Circuit Court and the arbitrator
may charge his or her standard arbitration fees rather than the fees prescribed
in the Multnomah County Circuit Court arbitration procedures. The proceeding
will be commenced by the filing of a civil complaint in Multnomah County Circuit
Court and a simultaneous request for transfer to arbitration. The parties
expressly agree that they may choose an arbitrator who is not on the list
provided by the Multnomah County Circuit Court Arbitration Department, but if
they are unable to agree upon the single arbitrator within ten days of receipt
of the Arbitration Department list, they will ask the Arbitration Department to
make the selection for them. The arbitrator will have full authority to
determine all issues, including arbitrability; to award any remedy, including
permanent injunctive relief; and to determine any request for costs and expenses
in accordance with Section 5.5 of this Agreement. The arbitrator’s award may be
reduced to final judgment in Multnomah County Circuit Court. The complaining
party shall bear the arbitration expenses and may seek their recovery if it
prevails. Notwithstanding any other provision of this Agreement, an aggrieved
party may seek a temporary restraining order or preliminary injunction in
Multnomah County Circuit Court to preserve the status quo during the arbitration
proceeding.

 

5.5     Attorney Fees. If any suit, action, or proceeding is instituted in
connection with any controversy arising out of this Agreement or the enforcement
of any right hereunder, the prevailing party will be entitled to recover, in
addition to costs, such sums as the court or arbitrator may adjudge reasonable
as attorney fees, including fees on any appeal.

 

5.6     Headings. The headings of the sections and subsections of this Agreement
are inserted for convenience only and shall not constitute a part hereof.

 

5.7     Entire Agreement. This Agreement and the Plan embody the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and supersedes all prior written or oral communications
or agreements all of which are merged herein. There are no restrictions,
promises, warranties, covenants, or undertakings, other than those expressly set
forth or referred to herein.

 

 
 

--------------------------------------------------------------------------------

 

 

5.8     No Waiver. No waiver of any provision of this Agreement or any rights or
obligations of any party hereunder shall be effective, except pursuant to a
written instrument signed by the party or parties waiving compliance, and any
such waiver shall be effective only in the specific instance and for the
specific purpose stated in such writing.

 

5.9     Severability of Provisions. In the event that any provision hereof is
found invalid or unenforceable pursuant to judicial decree or decision, the
remainder of this Agreement shall remain valid and enforceable according to its
terms.

 

5.10     Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the Plan. The Committee shall have the
final authority to interpret and construe the Plan and this Agreement and to
make any and all determinations under them, and its decision shall be final,
binding and conclusive upon Recipient and his or her legal representative in
respect to any questions arising under the Plan or this Agreement.

 

5.11     Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed duly given if delivered personally or by
courier service, or if mailed by certified mail, return receipt requested,
prepaid and addressed to the Company executive offices to the attention of the
Corporate Secretary, or if to Recipient, to the address maintained by the
personnel department, or such other address as such party shall have furnished
to the other party in writing.

 

5.12     Acceptance of Agreement. Unless Recipient notifies the Corporate
Secretary in writing within 14 days after the Date of Grant that Recipient does
not wish to accept this Agreement, Recipient will be deemed to have accepted
this Agreement and will be bound by the terms of this Agreement and the Plan.

 

5.13     No Right of Employment. Nothing contained in the Plan or this Agreement
shall be construed as giving Recipient any right to be retained, in any
position, as an employee of the Company or any Subsidiary.

 

[Remainder of this page left blank intentionally.]

 

 
 

--------------------------------------------------------------------------------

 

 

Recipient and the Company have executed this Agreement effective as of the Date
of Grant.

 

 



RECIPIENT

 

 

 

 

 

 

Signature

 

 

 

 

 

 

  Type or Print Name:                 Social Security Number:              
COMPANY LITHIA MOTORS, INC.                         By:         Name:
Christopher Holzshu     Title:   Chief Financial Officer  



  

 

* Please take the time to read and understand this Agreement. If you have any
specific questions or do not fully understand any of the provisions, please
contact Chris Holzshu in writing.